Citation Nr: 1802943	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee with traumatic arthritis prior to June 23, 2004, from August 1, 2004, to July 25, 2010, and since September 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for right knee instability prior to April 7, 2017, and an evaluation in excess of 20 percent thereafter. 

3.  Entitlement to service connection for gouty arthritis of the fingers and hands, to include as secondary to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1979 to July 1995. 

The right knee issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The right knee claims were remanded by the Board for additional evidentiary development in March 2009, August 2011, and September 2012.  In November 2013, the Board awarded a 20 percent evaluation for the right knee disability.  The Veteran appealed the denial of a higher evaluation to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issues for readjudication.  In December 2014, the Board remanded the matter for additional development.  In October 2015, the Board denied entitlement to an increased rating in excess of 20 percent for internal derangement of right knee with traumatic arthritis for the periods prior to June 23, 2004, from August 1, 2004, to July 25, 2010, and since September 1, 2010.  The Board also denied a rating in excess of 10 percent for instability of the right knee and a separate rating for the right knee disability under a diagnostic code pertaining to limitation of motion.  This denial was vacated and remanded by the Court in August 2016.

The issue of entitlement to service connection for gouty arthritis of the hands and fingers comes before the Board on appeal from an August 2007 rating decision by the Waco, Texas, RO.  The Board remanded the matter for additional development in December 2014 and October 2015. 

In March 2017, the case was remanded for additional evidentiary development with regards to the service connection issue.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issues of entitlement to a rating in excess of 20 percent for internal derangement of the right knee with traumatic arthritis prior to June 23, 2004, from August 1, 2004, to July 25, 2010, and since September 1, 2010, and entitlement to a rating in excess of 10 percent for right knee instability prior to April 7, 2017, and an evaluation in excess of 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gouty arthritis did not manifest during his active military service or for years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or made worse by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for gouty arthritis, claimed as secondary to the service-connected disabilities, is not established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with regard to his claim of entitlement to service connection for gouty arthritis.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the claim is ready to be decided on its merits.

The Veteran seeks service connection for gouty arthritis of the fingers and hands.  The Veteran has alleged that his gouty arthritis of the fingers and hands was either caused by in-service trauma or caused or aggravated beyond its natural progression by the service-connected finger and thumb disabilities.

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for gouty arthritis, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's service treatment records (STRs) contain several notations for treatment for the fingers and hand pain.  However, there is no documentation of gout or gouty arthritis.  The Veteran is already service-connected for a fracture of the left ring finger, postoperative, and trauma residuals of the right index, ring, and little fingers.  He is also service-connected for arthritis of the bilateral thumbs, bilateral long fingers, bilateral index fingers, bilateral little fingers, and bilateral ring fingers. 

In December 2007, the Veteran was afforded a VA Hand, Thumb, and Fingers Examination.  The Veteran endorsed bilateral hand and finger pain.  He reported numerous jam, crush, and punch injuries of the bilateral hands through his active service.  The Veteran indicated that his hands were repeatedly fractured grabbing and punching suspects.  The VA examiner diagnosed gouty arthritis of the small joints of the bilateral hands and status post fractures of the left ring finger and right index, ring, and small fingers.  The VA examiner found that it was less likely than not that these conditions were the result of an injury sustained in-service.  His current bilateral hand condition was attributed to gouty arthritis.

In May 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his gouty arthritis.  The VA examiner indicated that the Veteran was diagnosed with gout in 2007.  She opined that it was less likely than not that the Veteran's gouty arthritis of the hands and fingers was proximately due to or the result of fracture or any other injury during active service.  She elaborated that it was less likely than not that the Veteran's gouty arthritis of the hands and fingers was aggravated beyond its natural progression by his service-connected fracture of the left ring finger and trauma residuals of the right index, ring, and little fingers.  The VA examiner highlighted that the Veteran's diagnosis of gout occurred well after his in-service trauma occurred.  The etiology of the Veteran's gouty arthritis was elevation of serum uric acid and deposition of uric acid in the tissues of the joints.

In January 2017, the Veteran's representative wrote that the Veteran complained of joint pain and edema in April 1995.  The representative also included a link to the Arthritis Foundation website.  The website indicates that gout may be triggered by injury to the joint. 

In April 2017, the Veteran underwent a VA examination to determine the etiology of his gout.  The VA examiner reviewed the notations of joint pain and edema in April 1995.  He explained that gout is a form of inflammatory arthritis, which "occurs in response to monosodium urate crystals in joints, bones and soft tissues."  Gout cannot develop without crystal deposition in tissues.  As a result, trauma, by itself, cannot result in gout.  The body's handling of uric acid and deposition of gout crystals are necessary for gout to occur.  Although the Veteran complained of joint pain and edema in service, his complaints do not establish a diagnosis of gout.  The reference from the Arthritis Foundation to trauma indicates that trauma may trigger a flare-up of gout once that condition has been established.  The VA examiner reiterated that trauma does not cause gout.  The VA examiner concluded that it was less likely than not that the Veteran's gouty arthritis of fingers and hands was incurred in service or caused or aggravated beyond its natural progression by the service-connected finger disabilities.

All of the nexus opinions of record regarding direct service connection are negative.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's gouty arthritis was not caused by or aggravated by his active service.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

Lastly, the VA examiners determined that the Veteran's gouty arthritis developed in 2007.  There is nothing in the Veteran's treatment records that indicate he was diagnosed with gouty arthritis within one year of his separation from service.  Additionally, the Veteran's statements are vague regarding when he developed gout.  Therefore, direct service connection may not be granted on presumptive basis.  

Based on the foregoing, the Board finds that the evidence of record, lay and medical, weighs against a finding that service connection is warranted on a direct basis.  

With regard to the issue of whether service connection is warranted on a secondary basis, as the evidence establishes a current diagnosis of gouty arthritis and service connection for arthritis of the bilateral fingers has already been awarded, the remaining issue is whether the Veteran's gouty arthritis was caused or aggravated beyond its natural progression by the service-connected type arthritis of the fingers.

All of the nexus opinions regarding secondary service connection were negative.  The consensus among the VA examiners is that the Veteran's gouty arthritis developed after his service-connected disabilities.  Therefore, the article submitted by the Veteran did not apply to his situation as the article asserted traumatic arthritis could cause a flare-up of an existing case of gout.  The April 2017 examiner explained that the body's handling of uric acid and deposition of gout crystals are necessary for gout to occur and that the Veteran's gout was unrelated to his service-connected disabilities.  

Regarding the issue of secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether gouty arthritis was caused or aggravated by the service-connected finger disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The Veteran's claim of entitlement to service connection for gouty arthritis of the fingers and hands, to include as secondary to the service-connected disabilities, is denied.


ORDER

Entitlement to service connection for gouty arthritis of the fingers and hands, to include as secondary to the service-connected disabilities, is denied.


REMAND

The Board must reconsider this case in light of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Court recently addressed 38 C.F.R. § 4.40 (2017), which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp, 29 Vet. App. at 33.  

The Board has reviewed the Veteran's April 2017 and October 2017 VA examination findings and concludes that these findings do not meet the specifications of Sharp.  Specifically, the VA examiners noted the Veteran's reports of flare-ups and functional loss after repeated use over time, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The examiners found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation.  No rationale was provided for these opinions.  Additionally, the VA examiners did not specify ranges of motion for weight-bearing, non-weight-bearing, passive motion, or active motion.  The October 2017 VA examiner indicated that passive ranges of motion were not medically appropriate but did not provide a rationale.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disabilities.  The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the prior VA examinations containing ranges of motion findings pertinent to the Veteran's right knee disabilities.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's ranges of motion are additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner is requested to review the prior VA examinations, and offer an opinion as to whether additional loss of ranges of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


